DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6 and 8, 10, 12-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flytzani-Stephanopoulos (US2008/0260607) in view of Ho ("Morphology-Controllable Synthesis of Mesoporous CeO2 Nano- and Microstructures” Chem. Mater. 2005, 17:4514-4522).
Flytzani-Stephanopoulos teaches a method of preparing gold deposited ceria catalyst ([0022], [0023], [0080]) comprising adding desired amount of HAuCl4 into an aqueous slurry of prepared ceria, then washing, drying and calcining the gold deposited ceria to form gold/ceria catalyst wherein the ceria particles with diameter less than 10nm ([0091], [0095]- [0096]).  Flytzani-Stephanopoulos also teaches ceria being prepared via mixing aqueous metal nitrate solutions with urea (H2N--CO--NH2) and heated under vigorous stirring and addition of deionized water, then the resulting gel was boiled and aged for forming a precipitate, the precipitate was filtered and washed, dried and calcined ([0093]).  Flytzani also teaches the metallic constituent deposited onto ceria comprises gold, platinum or other precious metals ([0022], [0080]). 
Flytzani-Stephanopoulos disclosed ceria nanoparticles read onto the instantly claimed nanostructure in light of the instant specification (see instant publication US2020/0276564 para. [0060]). 
Regarding claim 1, Flytzani-Stephanopoulos does not expressly teach the nanostructure comprising a surface comprising a reducing agent. 
Ho teaches synthesizing mesoporous CeO2 nanostructures (nanospheres) can be formed via dissolving ammonium cerium nitrate precursor in ethylene glycol containing poly(vinylpyrrolidone) (PVP) under vigorous stirring for forming a homogenous solution, heating such formed mixture solution, drying, washing and calcining (title, abstract, section 2.1., page 4520 first para.).  Ho further discloses spindle and rod structures including cerium formate nanostructure can be formed in such process as well and such cerium formate nanostructure are oxidized to cerium dioxide during calcination (page 4516 right col. 2nd and 3rd para., page 4520 left col.-first para. of right col.).   Ho also discloses ammonium cerium nitrate first decomposed to cerium (IV) oxide and further reduces to cerium (III) formate by ethylene glycol (page 4519 first para.). 
It would have been obvious for one of ordinary skill in the art to adopt ethylene glycol as shown by Ho to modify the CeO2 producing process of Flytzani-Stephanopoulos because by doing so can help provide cerium formate (i.e. a reducing agent) on a surface of CeO2 nanostructure thus help provide CeO2 with improved catalytic activity and controlled morphology as suggested by Ho (page 4521 Fig. 8, table 4, section 3. 9).
Since Flytzani-Stephanopoulos teaches an aqueous slurry of precipitated ceria can be used for depositing metallic particles such as gold etc. and metallic deposited ceria ( i.e. bimetallic product)  will go through calcining for producing desired catalyst while Ho discloses heating cerium containing solution leading to production of CeO2 nanosphere surface having cerium formate whose reduction leads to formation of ceria, therefore, one of ordinary skill in the art would have been obvious to adopt such heated cerium containing solution having CeO2 nanostructure with cerium formate on the surface  as a ceria containing solution for depositing needed catalytic metal ( i.e. Au) because by doing so can reduce the energy and time requirement associated with calcining the ceria material itself since  metal deposited catalyst support already requires a calcining step for forming desired metal deposited ceria catalyst, i.e. eliminating  the calcining required for the support itself  because such calcining can be performed after catalytic metal being deposited onto such support or support material containing precursors.  
Regarding claim 2, such limitation has been taught as discussed above. 
Regarding claim 3-6, Ho further discloses cerium formate repeating units linked together through the organic-based bridge to give a 1D dimensional structure before calcination (page 4526 last para) where such teachings suggest that the reducing agent (cerium formate) being bounded to the nanostructure reaction surface and forms a surface layer on the reaction surface.  Furthermore, Ho teaches a same or substantially the same nanostructure having same or substantially the same cerium formate, therefore, same or substantially the same such cerium formate being functioning as reducing agent when depositing precious metal (e.g. Au) to form metallic particles of precious metal would be expected. 
Regarding claim 8, Flytzani-Stephanopoulos already teaches gold being deposited onto ceria surface to form a bimetallic product, apparently gold being formed a layer on surface of the bimetallic product. 
Regarding claim 10, Flytzani-Stephanopoulos further teaches aqueous solution of HAuCl4 and cerium precursor being cerium (III) nitrate ([0095]). 
Regarding claim 12-13 and 17, such limitations have been met as discussed above. 
Regarding claim 14-15, the instantly claimed "metal/metal oxide" being a catalyst or a methane oxidation catalyst does not structurally limit the instantly claimed catalyst but only an intended use associated with the instantly claimed catalyst, therefore, such limitations cannot render the claimed catalyst composition patentable distinct. 
Regarding claim 16, such claimed limitation does not structurally limit the instantly claimed catalyst composition, but a property associated with an intended use of the instantly claimed composition.  Furthermore, Flytzani-Stephanopoulos in view of Ho already teaches using same or substantially the same nanostructure with same or substantially the same reducing agent, then using  such same or substantially the same reducing agent to reduce same or substantially the same metal salt  and  same or substantially the same calcining as that of instantly claimed  forming a same or substantially the same metal/metal oxide  as that of  instantly claimed  in light of the instant specification (see instant publication US2020/0276564 paragraph [0063], [0078]), therefore, same or substantially the same  catalyst having same or substantially the same  T50 as that of  instantly claimed  would be expected.
Regarding claim 18, Flytzani-Stephanopoulos also teaches deposited metal can be Au, Pt, Pd, Cu, Rh, Ag, Fe, Mn, Ni, Co etc. as well ([0022]).   It would have been obvious for one of ordinary skill in the art “obvious to try” Pd as metal to be deposited onto ceria carrier for help forming a desired catalyst as suggested by  Flytzani-Stephanopoulos because choosing Pd as metal from a finite number of identified, predictable metals for help providing a desired catalyst for CO oxidation would have , a reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
Regarding claim 20, Ho already teaches such limitations as discussed above. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Flytzani-Stephanopoulos (US2008/0260607) in view of Ho ("Morphology-Controllable Synthesis of Mesoporous CeO2 Nano- and Microstructures” Chem. Mater. 2005, 17:4514-4522) as applied above, and further in view of Yang (US2015/0057149). 
Regarding claim 3, in arguendo about Flytzani-Stephanopoulos in view of Ho not expressly teaching the reducing agent being formate. 
Yang teaches a method of making a catalyst comprising (i) impregnating a precious group metal on a support in the form of a dissolved salt solution; and (ii) reducing the precious group metal in cationic form to a reduced precious group metal in metallic form by reductants in gas phase, liquid phase, solid phase, or combinations thereof wherein the reductants can be ammonium formate ([0037], [0038]).  Yang further discloses the support can be ceria and catalyst can be used for CO oxidation ([0026], [0033]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known formate reductant as shown by Yang to modify the catalyst producing process of Flytzani-Stephanopoulos in view of Ho because adopting such well-known technique for predictable results, i.e., adopting such well known formate reductant for help producing a desired ceria support noble metal catalyst, well within the scope of one ordinary skill in the art (see MPEP 2143 KSR). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Flytzani-Stephanopoulos (US2008/0260607) in view of Ho ("Morphology-Controllable Synthesis of Mesoporous CeO2 Nano- and Microstructures” Chem. Mater. 2005, 17:4514-4522) as applied above, and further in view of Cho (US2011/0067315). 
Flytzani-Stephanopoulos in view of Ho does not expressly teach the nanostructure being cerium hydroxycarbonate. 
Cho teaches cerium hydroxycarbonate can be easily formed and such cerium hydroxycarbonate can be used as precursor for preparing nanocrystalline ceria ([0020], [0058], [0061], [0073]). 
It would have been obvious for one of ordinary skill in the art to adopt such cerium hydroxycarbonate to modify the nanostructure of Flytzani-Stephanopoulos in view of  Ho because by doing so can help provide cerium hydroxycarbonate with desired crystal structure, size, shape and the like thus producing cerium oxide with desired physiochemical properties, shape, size and the like.  Furthermore, adopting such well-known technique for predictable results, i.e. adopting cerium hydroxycarbonate as precursor of providing ceria nanostructure, is well within the scope of one ordinary skill in the art (see MPEP KSR 2143).   
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Flytzani-Stephanopoulos (US2008/0260607) in view of Ho ("Morphology-Controllable Synthesis of Mesoporous CeO2 Nano- and Microstructures” Chem. Mater. 2005, 17:4514-4522) as applied above, and further in view of Chen’720 (US2013/0142720). 
Flytzani-Stephanopoulos in view of Ho has been described wherein Pd can be deposited as second metal to form a catalyst.    Flytzani-Stephanopoulos in view of Ho does not expressly teach metal salt being Pd(NO3)2.  
Chen’720 teaches Pd(NO3)2 can be used for depositing Pd onto ceria support [0013], [0025], [0026]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known Pd(NO3)2 as shown by Chen’720 to provide a palladium salt to deposit desired Pd onto ceria for help forming desired catalyst because adopting known elements for predictable results would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
Claim 1, 5-8 and 11, 13-17, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (In situ Growth of Au@CeO2 Core-Shell Nanoparticles and CeO2 Nanotubes from Ce(OH)CO3 nanorods, Journal of Materials Chemistry A, 2013, 1, page 288-294)  as evidenced by Chen (Formation of CeO2 Nanotubes from Ce(OH)CO3 nanorods through Kirkendall Diffusion, Inorganic Chemistry, 48:1334-1338, 2009).
Zhu et al teaches a method of in situ preparing Au@CeO2 core-shell (CS) nanoparticles (NPs)-CeO2 nanotubes (NTs) nanocomposite (abstract) comprising forming a Ce(OH)CO3 nanorod template  (page 289 left col. 2nd last para.), then mixing such prepared Ce(OH)CO3 nanorod with a HAuCl4 solution  and  heating such mixture at certain temperature, followed by washing and drying (page 289 left col. last para.-right col. first para.)  to form the Au@CeO2 core-shell (CS) nanoparticles (NPs)-CeO2  nanotubes (NTs) nanocomposite ( i.e. an Au-CeO2 nanocomposite hence  a metal/metal oxide material).  Zhu further discloses the Ce(III) existed in the Ce(OH)CO3 nanorods,   which reduces  Au ions in HAuCl4 while itself being oxidized to Ce(IV) oxide ( i.e CeO2)  (page 289 Right col. last para.-page 290 first para., Fig. 1, page 291 right col. 2nd para lines 1-13 ), therefore, Zhu disclosed Ce(OH)CO3 nanorods comprising a first metal and a reducing agent on its surface and such reducing agent reduce the metal salt to deposit gold onto the nanorods surface to form a bimetallic product (page 290 2nd para and Fig. 2). 
Zhu already using same or substantially the same nanostructure whose surface having same or substantially the same reducing agent, then using such same or substantially the same reducing agent to reduce a same or substantially the same metal salt as that of instantly claimed in light of the instant specification (see instant publication US2020/0276564 paragraph [0063], [0078]), therefore, same or substantially the same forming a bimetallic product as that of instantly claimed is expected.
Zhu further discloses Ce(OH)CO3 can be easily removed by acid washing or calcining (page 289  last para  last three lines).  
Chen further discloses using calcination to remove unreacted Ce(OH)CO3 template by converting such material to CeO2 (page 1336 right col. 2nd para. lines 16-page 1337 first 2 lines). It is noted that Chen reference is cited as reference 21 in Zhu. 
Regarding claim 1, it would have been obvious for one of ordinary skill in the art to adopt a calcination to modify the Au-CeO2 composite producing process of Zhu because by doing so can help easily removing undesired Ce(OH)CO3 and converting such template to CeO2 as suggested by Zhu (page 289  last para  last three lines) and Chen (page 1336 equation (4) and  page 1337 first 2 lines). 
Regarding claim 5, Zhu already using same or substantially the same nanostructure whose surface having same or substantially the same reducing agent, then using  such same or substantially the same reducing agent to reduce same or substantially the same metal salt as that of instantly claimed  in light of the instant specification (see instant publication US2020/0276564 paragraph [0063], [0078]), therefore, same or substantially the same such  reducing agent being bound to the reaction surface of the nanostructure is expected. 
Regarding claim 6, Zhu teaches reducing agent forming a layer on the surface of nanostructure (Fig. 4-5, page 291 right col. 2nd para lines 1-13). 
Regarding claim 7, Zhu already teaches the nanostructure being Ce(OH)CO3 (i.e. cerium hydroxycarbonate nanorods). 
Regarding claim 8, Zhu teaches Au forming a layer on a surface of the formed Au-CeO2 nanocomposite (Fig. 4-5, page 291 right col. 2nd para lines 1-13). 
Regarding claim 11 and 13, 17, Zhu already teaches such limitation as discussed above. 
Regarding claim 14-15, the instantly claimed "metal/metal oxide" being a catalyst or a methane oxidation catalyst does not structurally limit the instantly claimed catalyst but only an intended use associated with the instantly claimed catalyst, therefore, such limitations cannot render the claimed catalyst composition patentable distinct. 
Regarding claim 16, such claimed limitation does not structurally limit the instantly claimed catalyst composition, but a property associated with an intended use of the instantly claimed composition.  Furthermore, Zhu already teaches using same or substantially the same nanostructure with same or substantially the same reducing agent, then using  such same or substantially the same reducing agent to reduce same or substantially the same metal salt  and  same or substantially the same calcining as that of instantly claimed  forming a same or substantially the same metal/metal oxide  as that of  instantly claimed  in light of the instant specification (see instant publication US2020/0276564 paragraph [0063], [0078]), therefore, same or substantially the same  catalyst having same or substantially the same  T50 as that of  instantly claimed  would be expected.
Regarding claim 20-21, Zhu further teaches prior to contacting the nanostructure with the metal salt (of second metal), contacting a cerium-containing starting material with a solvent to form the nanostructure (page 289 Synthesis of Ce(OH)CO3 nanorod template section), wherein the cerium-containing starting material is a cerium (III) starting material ( Ce(NO3)3·6H2O). 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (In situ Growth of Au@CeO2 Core-Shell Nanoparticles and CeO2  Nanotubes from Ce(OH)CO3 nanorods, Journal of Materials Chemistry A, 2013, 1, page 288-294)  as evidenced by  Chen (Formation of CeO2 Nanotubes from Ce(OH)CO3 nanorods through Kirkendall Diffusion, Inorganic Chemistry 2009, 48, page 1334-1338) as applied above,  and further in view of Sha(CN101168447).
Regarding claim 2-3, Zhu does not expressly teach the reducing agent being an organic material or being formate. 
	However, Zhu further discloses Ce(III) having certain reducibility to noble metal ions (page 289 2nd para.) and Ce(III) reducing gold metal ions to metallic gold (page 290 first para.). 
Shan teaches using cerium nitrate and an alcoholic solvent comprising ethylene glycol (claim 1, 4, Description page 2 2nd last para.) to form a precursor of cerium formate Ce(HCOO)3 or basic cerium carbonate (Ce (CO3)OH) (i.e. cerium hydroxyl carbonate, also Ce(OH)CO3), wherein both such cerium formate  and  basic cerium carbonate are both CeO2 precursors containing Ce (III) ions. 
	It would have been obvious for one of ordinary skill in the art “obvious to try” to adopt a CeO2 precursor of cerium formate (containing Ce (III)) as shown by Shan to modify or replace Ce(OH)CO3 in Au-CeO2 nanocomposite producing process of Zhu because substituting equivalents known for same purpose just an obvious choice for one of ordinary skill in the art (see MPEP 2144. 06) and because by doing so can help expand the choices for providing desired CeO2 precursors containing Ce(III) ( i.e. cerium formate)  which can  reduce noble metal ions to metallic noble metal in a facile synthesis as suggested by Zhu (page 289 4th para.).  
	Regarding claim 4, Shan already teaches such limitation as discussed above. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (In situ Growth of Au@CeO2 Core-Shell Nanoparticles and CeO2  Nanotubes from Ce(OH)CO3 nanorods, Journal of Materials Chemistry A, 2013, 1, page 288-294)  as evidenced by  Chen (Formation of CeO2 Nanotubes from Ce(OH)CO3 nanorods through Kirkendall Diffusion) as applied above,   and further in view of Zhang (In situ Loading of Ultrafine AuPd  Particles on Ceria: Highly Active Catalyst for Solvent-free Selective Oxidation of Benzyl Alcohol, Langmuir, 2011, vol 27 (3), page 1152-1157).
Regarding claim 10, Zhu does not expressly teach metal salt (HAuCl4) being aqueous. 
However, Zhang teaches aqueous HAuCl4 being a well-known metal salt being used together with Ce(III) oxide for forming desired Au and CeO2 containing material (page 1153 left col. section 2.1). 
It would have been obvious for one of ordinary skill in the art to adopt such well known aqueous solution of HAuCl4 as shown by Zhang to practice HAuCl4 solution of Zhu because adopting such well known aqueous HAuCl4 solution is well within the scope of one ordinary skill in the art and because adopting cheap and readily available water as solvent to form an aqueous solution is cheap and commonsensical. 

Terminal Disclaimer
The terminal disclaimer filed on 02/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10493437 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments filed on 02/18/2022 have been fully considered but are moot in view of the current rejections. 
In response to applicant’s arguments about Flytzani-Stephanopoulos discloses gold deposited ceria but not teaching calcining the bimetallic product to form the metal/metal oxide material, it is true Flytzani-Stephanopoulos discloses depositing gold onto ceria, but does not limit the ceria can be obtained from other process, such as the process of Ho.  Since Flytzani-Stephanopoulos teaches an aqueous slurry of precipitated ceria can be used for depositing metallic particles such as gold etc. and metallic deposited ceria ( i.e. bimetallic product)  will go through calcining for producing desired catalyst while Ho discloses heating cerium containing solution leading to production of CeO2 nanosphere surface having cerium formate whose reduction leads to formation of ceria, therefore, one of ordinary skill in the art would have been obvious to adopt such heated cerium containing solution having CeO2 nanostructure with cerium formate on the surface as disclosed by Ho to practice the  ceria containing solution of  Flytzani-Stephanopoulos for depositing needed catalytic metal ( i.e. Au) because by doing so can reduce the energy and time requirement associated with calcining the ceria material itself since  metal deposited catalyst support already requires a calcining step for forming desired metal deposited ceria catalyst, i.e. eliminating  the calcining required for the support itself  because such calcining can be performed after catalytic metal being deposited onto such support or support material containing precursors.  Therefore, the combined teachings of Flytzani-Stephanopoulos and Ho suggests calcining the bimetallic product (Gold and Ce) product to obtain Au/CeO2 material. 
In response to applicant’s arguments about Zhu not teaching reducing agent on the surface of the nanostructure, it is true that Zhu discloses Ce(III) having reducibility, but which does not exclude such Ce(III) present on the surface of the nanostructure as applicant alleged.  On the contrary, Zhu teaches using cerium (III) (Ce(NO3)3·6H2O) as starting material to form Ce(OH)CO3 nanorod (i.e. nanostructure) and such nanorod being dispersed in an aqueous solution, wherein apparently at least partial of such Ce(OH)CO3  still have minor amount of  Ce(III) from the starting material being remained onto such nanorod.  Furthermore, Ce(III) is part of Ce(OH)CO3  nanorod, apparently such nanorod surface comprising Ce (III), i.e a reducing agent.   In response to applicant’s arguments about Zhu not disclosing calcining, Zhu expressly discloses Ce(OH)CO3 can be easily removed by acid washing or calcining (page 289  last para  last three lines).  Chen further discloses using calcination to remove unreacted Ce(OH)CO3 template by converting such material to CeO2 (page 1336 right col. 2nd para. lines 16-page 1337 first 2 lines). It is noted that Chen reference is cited as reference 21 in Zhu.   Hence, it would have been obvious for one of ordinary skill in the art to adopt a calcination to modify the Au-CeO2 composite producing process of Zhu because by doing so can help easily removing undesired Ce(OH)CO3 and converting such template to CeO2 as suggested by Zhu (page 289  last para  last three lines) and Chen (page 1336 equation (4) and  page 1337 first 2 lines). 
In response to applicant’s arguments about formate and Ce(OH)CO3 not functional equivalent,  Shan is applied to shown that both cerium formate and basic cerium carbonate ( i.e. Ce(OH)CO3) are both CeO2 precursors containing Ce (III) ions, wherein such cerium formate and basic cerium carbonate can both be formed from cerium nitrate and an alcoholic solvent comprising ethylene glycol (claim 1, 4, Description page 2 2nd last para.).  Thus, Shan establishes cerium formate and basic cerium carbonate (i.e. Ce(OH)CO3)  are functional equivalent for CeO2 precursors.  Therefore, it would have been obvious for one of ordinary skill in the art to substitute Ce(OH)CO3 in Au-CeO2 nanocomposite producing process of Zhu with a functional equivalent CeO2 precursor of cerium formate (containing Ce (III)) as shown by Shan for producing desired gold deposited ceria material  because substituting equivalents known for same purpose just an obvious choice for one of ordinary skill in the art (see MPEP 2144. 06) and because by doing so can help expand the choices for providing desired CeO2 precursors containing Ce (III) (i.e. cerium formate) which can reduce noble metal ions to metallic noble metal in a facile synthesis as suggested by Zhu (page 289 4th para.).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example, Izu to US 9216305 discloses mixing a cerium salt and a polymer in an organic solvent to obtain a mixture; and heating this mixture under reflux at a prescribed temperature to precipitate core-shell-type cerium oxide microparticles, wherein the cerium salt is cerium nitrate and the particle diameter of the microparticles is adjusted using the molecular weight of the polymer. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732